DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Claims 48-63 in the reply filed on 09/24/2021 is acknowledged.
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 48, 49, 54-60, and 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Augustine et al (US 6320093).
Claim 48, Augustine discloses a wound drape or bandage (10, Figs. 1A/1B) comprising: a flexible sheet (enclosure 12, Figs. 1A/1B; Col. 5 lines 13-15 indicates the bandage is flexible) having an inner portion (depression 14, Figs. 1A/1B) and an edge (compressed ring 18, Figs. 1A/1B), the thickness of the flexible sheet (12, Figs. 1A/1B) gradually changes from the inner portion (14, Figs. 1A/1B) to the edge (18, Figs. 1A/1B; Fig. 1B best shows the gradual change in thickness) to provide the flexible sheet with anisotropic stretching properties such that the flexible sheet stretches more in a first direction (the x-direction) than in a second direction (the y-direction; since the structure of Augustine is similar to the structure of the instant application, see Applicant’s ¶ [0028-0029], the gradual change in thickness of Augustine will also impart anisotropic stretching properties to the dressing of Augustine – in other words, the variable thickness of the dressing results in a dressing that is more likely to stretch in the x-direction than in the y-direction); and 
an adhesive (28, Figs. 1A/1B) coupled to the flexible sheet (12, Figs. 1A/1B; the adhesive is coupled to the bandage through the impermeable barrier 26), wherein the adhesive (28, Figs. 1A/1B) is operable to couple the wound drape to a patient’s epidermis (Col. 5 lines 4-9).
In another embodiment, Augustine discloses a wound drape (bandage 210, Fig. 2A) comprising a flexible sheet (combination of cover 215 and sidewall 216; Col. 6 lines 39-55 indicate both cover and sidewall are flexible) having an inner portion (inner margin 220, Fig. 2A) and an edge (the outside edge of the sidewall 216, Fig. 2A), the thickness of the flexible sheet gradually changes from the inner portion (220, Fig. 2A and 2B) to the edge (the outside edge of the sidewall 216, Fig. 2A and 2B) to provide 
Regarding Claim 49, Augustine discloses the flexible sheet (12, Figs. 1A/1B) is comprised of a liquid-impermeable elastomeric material (Col. 5 lines 20-46; at least portions can be made impermeable, and the material for the enclosure is flexible, so the enclosure is comprised of a liquid-impermeable elastomeric material).
Regarding Claim 54, Augustine discloses the flexible sheet (combination of cover 215 and sidewall 216; Col. 6 lines 39-55) forms a frustoconical-shaped cavity (as seen in Fig. 2B, the opening space is an inverted frustoconical-shaped cavity).
Regarding Claim 55, Augustine discloses the inner portion (14, Fig. 1A/1B) is the substantial center of the wound drape (10, Fig. 1A/1B).
Regarding Claim 56, Augustine discloses the modulus of elasticity of the flexible sheet (12, Figs. 1A/1B) gradually changes from the inner portion (14, Fig. 1A/1B) to the edge (18, Fig. 1A/1B; since the modulus of elasticity depends on the cross sectional 
Regarding Claim 57, Augustine discloses the thickness of the flexible sheet (combination of cover 215 and sidewall 216; Col. 6 lines 39-55) gradually increases from the inner portion (220, Fig. 2A and 2B) to the edge (the outside edge of sidewall 216, Fig. 2A) such that the edge is thicker than the inner portion (as seen in Fig. 2B).
Regarding Claim 58, Augustine discloses the thickness of the flexible sheet (12, Figs. 1A/1B) gradually decreases from the inner portion (14, Fig. 1A/1B) to the edge (18, Fig. 1A/1B) such that the edge (18, Fig. 1A/1B) is thinner than the inner portion (14, Fig. 1A/1B).
Regarding Claim 59, Augustine discloses the adhesive (28, Fig. 1A/1B) is configured to transmit a closing force generated by the wound drape (10, Figs. 1A/1B) to the patient’s epidermis (Col. 5 lines 4-9; since the bandage can couple to the skin, it is capable of transmitting closing force to the skin if the bandage is stretched when applying the bandage).
Regarding Claim 60, Augustine discloses the wound drape (10, Fig. 1A/1B) and the adhesive (28, Fig. 1A/1B) are configured to form a fluid seal over a tissue site on the patient (Col. 5 line 64 – Col. 6 line 10).
Regarding Claim 63, Augustine discloses the flexible sheet (combination of cover 215 and sidewall 216; Col. 6 lines 39-55) is comprised of a transparent material (cover 215 is transparent, Col. 6 lines 51-53).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 50-53, 61, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augustine et al (US 6320093) in view of Radl et al (US 2005/0101940).
Regarding Claims 50-52, Augustine is silent regarding a manifold coupled to the flexible sheet, the manifold configured to distribute a reduced pressure to a tissue site on patient, whether the manifold is coupled to the flexible sheet using adhesive, and whether the manifold is coupled to the flexible sheet by bonding the manifold to the flexible sheet.
Radl teaches packing a wound with a wound packing material such as gauze (¶ [0033]), which would act as a manifold configured to distribute a reduced pressure to a tissue site (¶ [0034]), for the purpose of aiding in wound debridement (¶ [0033]), and under-packing the wound before sealing the wound (¶ [0034], Claim 12; since the wound is lightly lined, and then the wound is sealed, some of the adhesive will come into contact with the wound packing/manifold and would be bonded to the manifold).
Therefore, it would have been obvious to modify the dressing of Augustine with the wound packing material of Radl to have a layer of gauze coupled to the flexible sheet through the adhesive of Augustine for the purpose of aiding in wound debridement (as motivated by Radl ¶ [0034]).
Regarding Claim 53, Augustine is silent regarding a reduced-pressure interface.
Radl teaches a wound treatment device (100, Fig. 1) coupled to a reduced-pressure source or suction source (2, Fig. 1) to improve wound healing compared to a conventional dressing (¶ [0003]).

Regarding Claims 61 and 62, Augustine is silent whether the fluid seal is adapted to hold reduced pressure at the tissue site, and whether the flexible sheet is adapted to be coupled to a reduced-pressure source for treating a tissue site on the patient with reduced pressure.
Radl teaches a wound treatment device (100, Fig. 1) with a fluid seal (formed by flexible sheet 1, Fig. 1; ¶ [0018]) adapted to hold reduced pressure at the tissue site (¶ [0021-0023]) and coupled to a reduced-pressure source or suction source (2, Fig. 1) to improve wound healing compared to a conventional dressing (¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Augustine with the negative pressure connection of Radl to allow the bandage of Augustine to hold reduced pressure at the tissue site to improve wound healing compared to a conventional dressing (as motivated by Radl ¶ [0003]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,226,384. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are merely broader than the patented claims. The patented claims indicate that the flexible sheet is formed of an impermeable elastomeric material, however the independent claims of the pending application do not claim the material. Claim 49 does not require the sheet to be formed of an impermeable elastomeric material but instead requires that the sheet comprise a liquid-impermeable elastomeric material. Because of this, the species claims of the patented case read on the genus claims of the pending application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA R ARBLE/           Examiner, Art Unit 3781